PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/041,431
Filing Date: 20 Jul 2018
Appellant(s): McGowan et al.



__________________
Robert S. Sykes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 28, 2021.

August 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claim(s) 41-42, 44, 46 and 51-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzl (US 6,810,818).
Petzl discloses a trolley having features as recited in the instant claims, including first and second side plates 20a, 20b, forward and rearward sheaves 12, 14, zip line 21, a central anchor point at apertures 24, 26 with an axis, and anchor coupling/carabiner 22, wherein the features of the structure of Petzl are configured and arranged as recited in instant claims 41, 51-52 and 54, including a capability of allowing anchor coupling/carabiner 22 to rotate relative to first and second side plates 20a, 20b (see the examiner’s annotated Figs. 2 & 3 of Petzl provided below). 

    PNG
    media_image2.png
    791
    1024
    media_image2.png
    Greyscale

Regarding instant claims 42 and 53, consider the round sections/portions of central anchor point/apertures 24, 26 shown in Fig. 5 of Petzl.
Regarding instant claim 44, consider Figs. 3 and 5 of Petzl.
Regarding instant claim 46, consider the central anchor point at 24, 26 shown in Fig. 5 of Petzl.
II. Claims 47-50 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (US 6,810,818) in view of Lerner (US 8,601,951).
Petzl is applied above.
Regarding instant claims 47-50 and 58-59, consider Fig. 6 of Lerner, wherein the trolley includes the front surface of element 195 or the front surface of the plate/block 
III. Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (US 6,810,818) in view of Strasser (US 2015/0375758).
Petzl is applied above.
Regarding instant claims 57, consider the rear hooks 46, 48 of Strasser.  In view of Strasser, it would have been obvious to one of ordinary skill in the art to construct the structure of Petzl to include rear hooks, similar to that taught by Strasser, for performing the expected function thereof, such as to support a carabiner.  
(2) Response to Arguments
Appellant argues that carabiner of Petzl is not rotatable/pivotable on the basis of the following limitations (i)-(iii) described in Petzl: 
(i). "The end of the wing 20b is arranged as a stop to ensure stable positioning of the snap-hook 22 in a vertical position perpendicular to the flange-plate 20." Petzl, Col. 2:36-38 (Brief, e.g., p.20:8-10);
(ii). "This position of the snap-hook 2 [22] is rendered captive by insertion of a semi-cylindrical deformable part 34, in particular made of rubber, in the orifices 24, 26 of the wings 20a, 20b." Petzl, Col. 2:39-42 (Brief, e.g., p.20:10-12); and 

Appellant also argues that carabiner of Petzl is not rotatable on the basis of the following reasoning:
(iv). “the deformable property of part 34 may be utilized for assembling the device 10 (e.g., inserting the part into orifices 24, 26) or utilized for damping vibrations between the flange-plate 20 and the snap-hook 22. Accordingly, it does not necessarily flow from the teachings of Petzl that the snap-hook 22 is rotatable (Brief, p.24:8-11).
 (v) “Petzl does not disclose that its drawings are to scale and is silent as to dimensions, and as such, arguments based on measurements (e.g., small gaps) of the drawing features are of little value” (Brief, p.26:1-3).
(vi) “Petzl is silent as to the rotatability of the snap-hook and Petzl would be considered as not a proper reference to be used in support of the rejections of this claim limitation.” (Brief, p.26:11-13).
Examiner’s responses to above items (i)-(vi) are as follows:
Regarding item (i) above, note that the right and left gaps shown in the above examiner’s annotated Fig. 2 of Petzl would allow carabiner 22 to swing in a transverse direction until it comes into contact with the stop surfaces at the lower ends of side plates 20a, 20b. The structure shown in Fig. 2 of Petzl is considered to allow limited transverse swings.
Regarding item (ii) above, note that as shown in the examiner’s annotated Fig. 3 of Petzl, carabiner 22 is mounted to side plates 20a, 20b with deformable rubber 34 
Regarding item (iii) above, deformable part 34 is provided to hold carabiner 22 in a stable position and to form a monoblock assembly. However, the term “monoblock” described in Petzl is directed to carabiner 22 connected to side plates 20a, 20b by deformable rubber part 34, wherein carabiner 22 is obviously rotatable by deforming/compressing deformable rubber part 34 - note that as a logical matter of natural physic, in order for the carabiner 22 of Petzl to be non-rotatable, part 34 must be a non-deformable element; however, this is not the case with the structure of Petzl. On the other hand, the term “stable” described Petzl cannot be equated to a rigidly fixed connection because deformable rubber part 34 used in the connection obviously allows at least some relative movements in the connection. 
Regarding item (iv) above, nowhere in the disclosure of Petzl suggests deformable rubber part 34 provided solely for damping vibrations. On the other hand, if the deformable rubber part 34 of Petzl is capable of deforming for damping vibrations as argued by the appellant, then the carabiner of Petzl must also be capable of rotating/pivoting as allowed by the same deformable feature of the deformable part 34, wherein the carabiner is allow/capable to rotate as required by instant claim 41 and to pivot as required by instant claim 51.  For example, when there is a great enough force applied to carabiner 22 in a direction of the zip line (such as a force resulted from a travel momentum of a rider hanging from carabiner 22 coming to a stop at the end of 
Regarding item (v) above, note that Fig. 2 of Petzl provides a clear evidence to the existence of the right and left gaps (see the right and left gaps shown in the above examiner’s annotated Fig. 2 of Petzl), which are considered to allow a limited transverse rotation or pivot movement of carabiner 22. As to appellant’s argument directed to Petzl failing to teach scale/dimensions of the gaps, it is irrelevant to the basis of the rejection of the instant claims because the rejections are not based on scale/dimensions of the gaps. In the instant case, the right and left gaps shown in Fig. 2 of Petzl is considered to allow carabiner 22 to swing until it comes into contact with one of the lower end stop surfaces of side plates 20a, 20b. 
Regarding item (iv) above, wherein appellant argues Petzl being silent as to the rotatability of the snap-hook, note that in Petzl, the specific teaching of part 34 made of a deformable material, such as rubber, is considered to be a clear implication of a rotatability capability or pivotability of the snap-hook, wherein the snap-hook (carabiner) of Petzl can rotate/pivot when there is a great enough force applied to the carabiner to compress/deform deformable rubber part 34. 
In summary, carabiner 22 of Petzl is rotatable/pivotable in the longitudinal directions and in the transverse directions as follows: 
Regarding the capability of rotating/pivoting in the longitudinal direction, consider the above examiner’s annotated Fig. 3 of Petzl, wherein carabiner 22 is captured by element 34 fixed to anchor points 24, 26 with element 34 being a deformable part made of rubber such that upon a great enough force, such as a force caused by the 
Regarding the capability of swinging/rotation in the transverse directions, consider the above examiner’s annotated Fig. 2 of Petzl, wherein the lower ends of side plates 20a, 20b have stop surfaces for contacting associated surfaces of carabiner 22, and wherein these stop surfaces are positioned to limit sideway/transverse swings of carabiner 22 instead of preventing sideway/transverse swings all together because there are small gaps between the stop surfaces and the associated surfaces of carabiner 22 such that carabiner 22 is obviously capable of least small degrees of sideway/transverse swings.
In conclusion, if carabiner 22 of Petzl were meant to be non-rotatable/non-pivotable (i.e. not capable to rotate/pivot) as the appellant tried to argue, then part 34 of Petzl would have to be made as a non-deformable part to prevent compression/deforming part 34 when a force is applied to carabiner 22.

 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


Mark Le

/MARK T LE/Primary Examiner, Art Unit 3617                                                                                                                                                                                          
Conferees:
Samuel Morano
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        
Brian K. Green
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.